IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY PLAINTIFF

Vi CASE NO. 4:21-CV-00219-BSM

T.J. JEFFERS and EMILY SANDERLIN DEFENDANTS
ANSWER

Comes the Separate Defendant, T.J. Jeffers, by and through his

attorneys, Phillip Allen and Joe Perry, and for his answer, states:

1. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 1 of the Complaint.

2. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 2 of the Complaint.

3. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 3 of the Complaint.

4. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 4 of the Complaint.

5. That the Separate Defendant, T.J. Jeffers, denies the
allegations in Paragraph 5 of the Complaint.

6. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 6 of the Complaint.

7. That the Separate Defendant, T.J. Jeffers, denies the
allegations in Paragraph 7 of the Complaint.

8. That the Separate Defendant, T.J. Jeffers, denies the

allegations in Paragraph 8 of the Complaint.
9. That the Separate Defendant, T.J. Jeffers, denies the
allegations in Paragraph 9 of the Complaint.

10. That the Separate Defendant, T.J. Jeffers, denies the
allegations in Paragraph 10 of the Complaint.

ll. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 11 of the Complaint.

12. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 12 of the Complaint.

13. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 13 of the Complaint.

14. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 14 of the Complaint.

15. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 15 of the Complaint.

16. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 16 of the Complaint.

17. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 17 of the Complaint.

18. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 18 of the Complaint.

19. For lack of knowledge, the Separate Defendant, T.J.
Jeffers, denies the allegations in Paragraph 19 of the Complaint.

20. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 20 of the Complaint.

21. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 21 of the Complaint.

22. That the Separate Defendant, T.J. Jeffers, admits the
allegations in Paragraph 22 of the Complaint.

23. That the Separate Defendant,

allegations in Paragraph 23 of the Complaint.

24. That the Separate Defendant,

allegations in Paragraph 24 of the Complaint.

25. That the Separate Defendant,

allegations in Paragraph 25 of the Complaint.

WHEREFORE, HAVING FULLY ANSWERED,

T.J. Jeffers,

T.J. Jeffers,

T.J. Jeffers,

admits the

admits the

admits the

the Separate Defendant,

Troede

Jeffers, prays that the Complaint filed herein by the Plaintiff be

dismissed; for attorney’s fees and costs,

relief to which he may be entitled.

BY:

fj

Resp

J

PHILEEP ALLEN
BAR NO. 2001213
ATTORNEY AT LAW
P.O. Box 2602

 

WEST HELENA, AR 72390

PHONE: (870)572-6065
FAX: (870)572-4265

a (ly Submitted,
Dp

and for all other proper

EMAIL: phillip@phillipallenlaw.com

 

and

JOE R. PERRY

BAR NO. 88191
ATTORNEY AT LAW

P.O. BOX 389
MARIANNA, AR 72360
PHONE: (870) 295-3434
FAX: (870) 295-3445

EMAIL: joe@daggettlaw

-com

 
CERTIFICATE OF SERVICE

I, Phillip Allen,

attorney for the Separate Defendant, T.J.
Jeffers,

hereby certify that a copy of the above Answer has been
served upon the Attorney for the Plaintiff,

Mr. David M. Donovan
Attorney at Law

Watts, Donovan, Tilley & Carson, P.A.
2120 Riverfront Dr., Ste. 275
Little Rock, AR 72202

on this 10t® day of May, 2021. 7

 

J

py Allen

 
